•M-/3
                                         ELECTRONIC RECORD

CCA #        14-12-00745-CR                              OFFENSE     Manslaughter




STYLE:       Isaac Cardale Lensey v.The State ofTexas    COUNTY      Harris



TRIAL COURT:               338th District Court                                                 MOTION


TRIAL COURT #:             1311361                          FOR REHEARING IS:


TRIAL COURT JUDGE:         Judge, 338th Distrirt Court      DATE:


DISPOSITION:            Wsntdi
DATE:

JUSTICE: _
                         3fa             pc/'s
PUBLISH:                               DNP:




CLK RECORD:                                                 SUPP CLK RECORD     Mb
RPT RECORD:                                                 SUPP RPT RECORD fAJft
STATE BR:

APP BR:                                                     PRO SE BR           m.
                                IN THE COURT OF CRIMINAL APPEALS




                                                           CCA#
                                                                              •fl<H3
ELECTRONIC RECORD

         State. S                  Petition                  Disposition:.

FOR DISCRETIONARY REVIEW IN CCA IS:                          DATE:

                                                             JUDGE:

date: 's4t>ril 16. 20/V                                      SIGNED:.                     PC:

JUDGE:        P<Q*                                           PUBLISH:                    DNP:

                .   MOTION FOR REHEARING IN                  MOTION FOR STAY OF MANDATE IS:

CCA IS:.                    ON                                                      ON

JUDGE:                                                       JUDGE: